Exhibit 10.27

     
DATE:
  November 5, 2008
 
   
PARTIES:
  Rockwell Medical Technologies, Inc. (the “Company”)
 
  30142 Wixom Road
 
  Wixom, MI 48393 USA
 
   
 
  Emerald Asset Advisors, LLC (the “Advisor”)
 
  425 Broad Hollow Road
 
  Suite 115
 
  Melville, New York 11747

RECITALS:
     WHEREAS, the Company wishes to engage the Advisor to perform certain
business development, investor relations and other consulting services.
     WHEREAS, the Advisor declares that it is engaged in an independent business
or employed by a party other than the Company and that the Company is not the
Advisor’s sole and only client, customer or employer.
     WHEREAS, the parties hereto wish to enter into a Client-Independent
Advisory / Contractor relationship for their mutual benefit, and further wish to
set forth the terms of such association herein..
AGREEMENTS:
     NOW, THEREFORE, in consideration of the foregoing representations and the
mutual covenants set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the Company and the
Advisor agree as follows:

  1.   Services to be Performed . The Company hereby engages the Advisor to
advise and perform work for the Company consisting of introducing the Company to
potential licensing partners, to acquisition candidates and to the equity
investment community, which includes but is not limited to: analysts, money
managers, institutional investors, stock-brokers, mutual funds, broker-dealers,
wire-houses, newspapers, television, and trade publications. If Company desires
Advisor to perform any services in addition to those described above, the terms
and conditions relating to such services will be mutually agreed upon by the
parties. The Company acknowledges that: (a) Advisor is not obligated to devote
any specific amount of time to providing advice and consultation to the Company
except as agreed from time to time by the parties hereto; (b) The scope of work
hereunder does not include tax, legal, regulatory, accounting or other technical
advice, and (c) the Advisor is being retained solely for the Company’s benefit
and not for any third party, including the Company’s shareholders.     2.  
Fees, Terms of Payment and Warrant .

The Company agrees as compensation to issue to the Advisor 300,000 Common Stock
Purchase Warrants (“Warrants”) for services rendered over a 12 month period
commencing with the date of this Agreement. The terms and conditions of the
Warrants will be set forth in a separate agreement containing the terms and
conditions set forth in this paragraph and such other terms and conditions as
are mutually acceptable to the Company and the Advisor. The Warrants will become
earned upon execution of this Agreement and will have an exercise price of $1.99
per share. The Warrants will expire at the earlier of (i) the close of business
on the third anniversary of the execution date of this Agreement, or (ii) the
termination of this Agreement prior to the one year anniversary of the date of
this Agreement (A) by the Company due to a material breach of this Agreement by
Advisor or (B) by Advisor. A “material breach” would be either (1) a failure to
perform, in a commercially reasonable manner, the services required or to be
required under paragraph 1 of this agreement; or (2) a breach of any of the
representations in paragraph 5 of this agreement. Warrants will become
exercisable on the first anniversary of the date of this Agreement and may be
exercised in whole or in part at any time until their expiration by the
submission of an exercise notice in the form to be attached as an exhibit to the
Warrant agreement. The Company will use reasonable commercial efforts to

1



--------------------------------------------------------------------------------



 



register, under the Securities Act of 1933, the shares to be issued upon
exercise of the Warrants, at its discretion, in one or more of the following
ways: (i) for resale by Advisor, following issuance of the shares to be
registered, either on a separate registration statement filed for that purpose
or as part of another registration statement that the Company may file, provided
that the Company shall not be required at any time to file a registration
statement for less than 50,000 shares issued upon exercise of Warrants; or (ii)
prior to exercise of the Warrants by Advisor if the Company determines, in its
sole discretion, that it is then eligible to use a Form S-3 registration
statement for such registration. Determination of compliance with registration
requirements under Federal and State securities laws will be at the sole
discretion of the Company. To the extent the shares issuable upon exercise are
not registered prior to issuance, they will bear a legend restricting transfer.
The Warrants will not be transferable, other than to an affiliate (as defined in
Rule 405 under the Securities Act of 1933, as amended) of the Advisor (so long
as such affiliate is an “accredited investor” as defined below and agrees to be
bound by the terms and provisions of this Agreement and the Warrant agreement as
if, and to the fullest extent as, the Advisor, and will bear a legend to that
effect. The Company reasonably believes that all information it provides to
Advisor is accurate and complete in all material respects. Company acknowledges
that Advisor shall be entitled to rely on all such information and materials.

  3.   Instrumentalities . The Advisor shall supply all equipment, tools,
materials and supplies to accomplish the designated jobs or services set forth
in Paragraph 1, except if approved by the Company.     4.   Expenses . The
Company shall not be responsible or liable for any expenses incurred by the
Advisor in performing any jobs or services under this Agreement, except
accountable out-of-pocket expenses of Advisor related to the engagement and
approved by the Company.     5.   The Advisor’s Status . This Agreement is not
intended to, does not constitute and shall not be construed as a hiring by
either party. The parties hereto are and shall remain independent contractors.
The Advisor retains the sole and exclusive right to control or direct the manner
or means by which the jobs or services described herein are to be performed. The
Company retains only the right to control the results to insure their conformity
with that specified herein. The Advisor shall comply with all federal, state and
local laws, and rules and regulations that are now or may in the future become
applicable to the Advisor, its business, equipment and personnel engaged in
accomplishing the jobs or services provided under this Agreement or arising out
of the performance of this Agreement.

Advisor represents that it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933 and was not organized
for the purpose of acquiring the Warrants or the underlying shares. Advisor’s
financial condition is such that it is able to bear the risk of holding the
Warrants and the shares underlying the Warrants for an indefinite period of
time. Advisor has sufficient knowledge and experience in investing in companies
similar to the Company so as to be able to evaluate the risks and merits of its
investment in the Company and has so evaluated the risks and merits of such
investment. Advisor understands that an investment in the Warrants and the
shares underlying the Warrants involves a significant degree of risk, including
a risk of total loss of Advisor’s investment, and understands the risk factors
included, or that may be included in the future, in the Company’s periodic
reports filed from time to time with the Securities and Exchange Commission.
Advisor is acquiring the Warrants and the shares underlying the Warrants for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act of 1933.     6.   Payroll or
Employment Taxes . The Advisor will not be treated as an employee for federal,
state or local tax purposes or for any other purpose. No payroll or employment
taxes of any kind shall be withheld or paid with respect to payments to the
Advisor, including but not limited to FICA, FUTA, federal personal income tax,
state personal income tax, state disability insurance tax, and state
unemployment insurance tax. The Advisor agrees that it is responsible for making
all filings with and payments to the Internal Revenue Service and state and
local taxing authorities as are appropriate to its status as an Advisor.     7.
  Workers’ Compensation, Unemployment Compensation, Benefits . No workers’
compensation insurance has been or will be obtained by the Company for the
Advisor. The Advisor understands that he is not entitled to unemployment
compensation benefits or any other benefits normally afforded to any employee of
the Company, due to his status as an Advisor.

2



--------------------------------------------------------------------------------



 



  8.   Indemnification. Except as otherwise provided in paragraph 4 above, the
Company agrees to indemnify, defend and hold the Advisor, its affiliates,
control persons, officers, directors, employees and agents (collectively, the
“Indemnified Persons”) harmless from and against all losses, claims, damages,
liabilities, costs or expenses (including reasonable attorneys’ fees and
disbursements) arising out of the services rendered pursuant to this Agreement,
whether or not the Advisor is a party to such dispute. This indemnity shall not
apply, however, where a court of competent jurisdiction has made a final
non-appealable determination that the Advisor was grossly negligent or engaged
in willful misconduct in the performance of its services hereunder, which
directly gave rise to the loss, claim, damage, liability, cost or expense sought
to be recovered hereunder. Promptly after receipt by an Indemnified Party of
notice of the occurrence of the commencement of any action or proceeding in
respect of which indemnity may be sought against the Company, such Indemnified
Party will notify the Company in writing of the commencement thereof, and the
Company shall be entitled to immediately assume the defense thereof. If the
defense is assumed by the Company, it shall have no further obligation to
indemnify the Indemnified Persons for attorneys’ fees and disbursements). The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, the Advisor and any
other Indemnified Person.     9.   Termination . The consulting arrangement
provided herein may be terminated by either party upon 30 days notice. Following
termination, neither party shall have any continuing liability or obligations
hereunder; provided, the terms of section 8 shall survive any termination
hereof.     10.   Law Governing Contract . This Agreement and all questions
arising in connection with it shall be governed by the laws of the State of
Michigan.     11.   Entire Agreement. This Agreement states the entire Agreement
of the parties, and merges all prior negotiations, agreements and
understandings, if any, except for any confidentiality agreements between the
parties. No modification, release, discharge or waiver of any provision hereof
shall be of any force or effect unless made in writing and signed by the parties
hereto. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their representative laws, personal representatives,
successors and assigns, provided that neither party may assign the Agreement
without the other party’s prior written consent.

IN WITNESS WHEREOF, the parties have executed this Agreement and caused it to be
dated as of the day and year first written above.

                  “COMPANY”    
 
                Rockwell Medical Technologies, Inc.    
 
           
 
  By   /s/ Robert L. Chioini    
 
           
 
      Its: Chairman/CEO/President    
 
                “ADVISOR”    
 
                Emerald Asset Advisors, LLC    
 
           
 
  By   /s/Michael Xirinachs    
 
           
 
      Its: General Partner    

3